 


109 HR 1720 IH: Raw Sewage Overflow Community Right-to-Know Act
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1720 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Bishop of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to ensure that sewage treatment plants monitor for and report discharges of raw sewage, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Raw Sewage Overflow Community Right-to-Know Act. 
2.FindingsCongress finds the following: 
(1)The Centers for Disease Control estimates that there are 7,100,000 cases of mild to moderate, and 560,000 cases of moderate to severe, infectious waterborne disease in the United States each year. 
(2)Inadequately treated sewage is filled with bacteria, viruses, parasites, and worms that make people sick. 
(3)People who ingest or inhale inadequately treated sewage can contract gastroenteritis, hepatitis, giardiasis, cryptosporidiosis, dysentery, and other gastrointestinal and respiratory diseases. 
(4)Between 1,800,000 and 3,500,000 Americans become sick every year just from swimming in waters contaminated by sanitary sewer overflows. 
(5)The loss of swimming opportunities (beach closings) due to pathogen contamination is valued at $1,000,000,000 to $2,000,000,000 annually in the United States. 
(6)Economic losses due to swimming-related illnesses are estimated at $28,000,000,000 annually. 
(7)Many sewer systems do not routinely monitor to detect sewer overflows or report those that do occur to environmental or public health agencies. 
(8)Better monitoring, reporting, and public notification of sewer overflows would save millions of Americans from getting sick every year. 
(9)Public health authorities are not routinely notified of sewer overflows that threaten public health. 
3.DefinitionsSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended by adding at the end the following: 
 
(24)Sanitary sewer overflowThe term sanitary sewer overflow means an overflow, spill, release, or diversion of wastewater from a sanitary sewer system. Such term does not include combined sewer overflows or other discharges from the combined portions of a combined sewer system and does not include wastewater backups into buildings caused by a blockage or other malfunction of a building lateral that is privately owned. Such term includes overflows or releases of wastewater that reach waters of the United States, overflows or releases of wastewater that do not reach waters of the United States, and wastewater backups into buildings that are caused by blockages or flow conditions in a sanitary sewer other than a building lateral.. 
4.Monitoring, reporting, and public notification of sewer overflowsSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following: 
 
(r)Sanitary sewer overflows 
(1)General requirementsNot later than 1 year after the date of enactment of this subsection, the owner or operator of a publicly owned treatment works (as defined in section 212) under a permit issued under this section— 
(A)must institute and utilize a methodology, technology, or management program that will alert the owner or operator to the occurrence of a sanitary sewer overflow in a timely manner; 
(B)must notify the public of a sanitary sewer overflow in any area where the overflow has the potential to affect human health; 
(C)must notify the public as soon as practicable within 24 hours of the time the owner or operator becomes aware of the overflow; 
(D)must immediately notify public health authorities and other affected entities, such as public water systems, of any sanitary sewer overflow that may imminently and substantially endanger human health; 
(E)must provide to the Administrator or the State in the case of a State that has a permit program approved under this section either an oral or electronic report as soon as practicable within 24 hours of the time the owner or operator becomes aware of the overflow; 
(F)must provide to the Administrator or the State, as the case may be, within 5 days of the time the owner or operator becomes aware of the overflow a written report describing— 
(i)the magnitude, duration, and suspected cause of the overflow; 
(ii)the steps taken or planned to reduce, eliminate, and prevent recurrence of the overflow; and 
(iii)the steps taken or planned to mitigate the impact of the overflow; 
(G)must report all sanitary sewer overflows to waters of the United States on its monthly discharge monitoring report to the Administrator or the State, as the case may be; and 
(H)must report to the Administrator or the State, as the case may be, the total number of such overflows (including overflows that do not reach any waters of the United States) in a calendar year, including the details of how much wastewater was released per incident, the duration of each overflow, the location of the overflow and any potentially affected receiving waters, the responses taken to clean up the overflow, and the actions taken to mitigate impacts and avoid further sanitary sewer overflows at the site. 
(2)Report to epaIf a State receives a report under paragraph (1)(H), the State shall report to the Administrator annually, in summary, the details of reported sanitary sewer overflows that occurred in that State.. 
5.Eligibility for assistanceSection 603(c) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c)) is amended— 
(1)by striking and the first place it appears; and 
(2)by inserting after 320 of this Act the following: , and (4) for the implementation of requirements to monitor, report, and notify the public of sanitary sewer overflows under section 402. 
6.Authorization of appropriationsSection 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended by striking the following sums and all that follows through the period at the end and inserting $2,200,000,000 for each of fiscal years 2006 through 2012.. 
 
